Citation Nr: 0213325	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 30, 1997, 
for an award of a total rating by reason of individual 
unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to December 
1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an effective date of 
May 30, 1997, for the award of a TDIU.  In May 1998, he was 
found to be incompetent for VA purposes, and his spouse/payee 
has pursued the appeal on his behalf.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for his 
service-connected disabilities in May 1993, and a September 
1993 VA examination provided medical evidence of disability, 
and evidence of unemployability.

2.  The evidence indicates that the veteran was unemployable 
due to service-connected disabilities as of May 7, 1993.   


CONCLUSION OF LAW

The criteria for a TDIU rating were met as of June 20, 1994.  
38 U.S.C.A. §§ 1155, 5107, 5110(a)(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.340, 3.341, 3.400(o), 
4.16, 4.19. (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, rating decisions, 
the statement of the case, supplemental statements of the 
case, and Board and Court documents in the present appeal, 
the appellant has been notified of the evidence necessary to 
substantiate the claim.  Pertinent records have already been 
obtained.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

The veteran has been awarded a total rating by reason of 
individual unemployability due to service connected 
disabilities.  The veteran's total rating was awarded in a 
rating action dated in February 1998.  At that time, the RO 
changed the method of evaluation of the veteran's psychiatric 
disorder and low back disorder, establishing separate 
evaluations for these disabilities, resulting in a higher 
combined schedular evaluation of 90 percent, effective July 
7, 1993.  The ratings assigned in February 1998 were of 
dysthymia, rated 70 percent disabling; mechanical low back 
pain with arthritis due to lumbar trauma, rated 40 percent 
disabling; cervical strain with traumatic arthritis, rated 20 
percent disabling; prostatitis and urethritis, rated 20 
percent disabling; and bilateral hearing loss, rated as 
noncompensable.  

A total rating based on individual unemployability was also 
granted in that rating decision.  The effective date of the 
award of a total rating was established as June 22, 1997.  In 
a December 2000 RO decision, the effective date was reviewed 
and found to be May 30, 1997.  

The appellant contends that a September 1993 VA examination 
report, which noted that the veteran had severe social and 
vocational impairment, constituted an "implied" claim for a 
TDIU, and, therefore, that should be the effective date.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. § 
3.157(b).  

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).  

The veteran's claim for an increased rating was filed in July 
1993.  Although he did not meet the schedular criteria for a 
TDIU at that time, pursuant to 38 C.F.R. § 4.16(a), the 
rating decision of February 1998 granted a 90 percent 
schedular rating, effective in July 1993.  In addition, the 
VA examination of September 1993 noted that the veteran had 
not worked for many years due to his nervousness and problems 
with people, noises, and irritability.  He was noted to be 
living on Social Security and VA disability.  The examination 
resulted in a conclusion that he had depressive neurosis with 
hysterical features which had evolved in a PTSD, and resulted 
in severe impairment of psychological, social and vocational 
adaptability.  This evidence satisfies the requirement of an 
informal claim, under Roberson.  

Since we have determined that an informal claim was filed 
with the July 1993 increased rating claim and September 1993 
VA examination, it must be determined whether the veteran was 
entitled to a TDIU prior to May 1997.  In general, total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The medical evidence of severe social and industrial 
impairment, together with the veteran's other service-
connected disabilities, in particular, arthritis of the 
lumbar and cervical spine, provides a reasonable basis for 
finding that the veteran's service-connected disabilities 
precluded gainful employment, warranting a TDIU rating, as of 
the effective date of the grant of the increased schedular 
ratings to 90 percent, namely, July 7, 1993.  Accordingly, 
with the resolution of all reasonable doubt in the veteran's 
favor, the proper effective date for the award of a TDIU 
rating is July 7, 1993.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  




ORDER

An earlier effective date of May 7, 1993, for a TDIU rating, 
is granted. 



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

